Case 1:19-cr-O0460-KMW Document17 Filed 06/26/19 Page 1 of 2

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

FOUR TIMES SQUARE
NEW YORK 10036-6522

FIRM/AFFILIATE OFFICES

BOSTON
amma CHICAGO

TEL: (212) 735-3000 HOUSTON
LOS ANGELES
FAX: (212) 735-2000 PALO ALTO
WASHINGTON, D.C
Geeeceri name, www.skadden.com WH SING TON
212-735-2100 BEIJING
DIRECT FAX BRUSSELS
Si 7-77 7-2 tO FRANKFURT
EMAIL ADDRESS HONG KONG
DAVID. MEISTER@SKADDEN.COM LONDON
MOSCOW
MUNICH
PARIS
SAO PAULO
SEOUL
SHANGHAI!
SINGAPORE
TOKYO
June 26, 2019 tononeo
r Vv
Via ECk

Hon. Kimba M. Wood

United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Todd Kozel, 19 Cr. 460 (KMW)
Dear Judge Wood:

We respectfully submit this letter on behalf of Todd Kozel, to inform the
Court that the Government and defense counsel have reached agreement with respect
to a proposed modification of bail conditions in the above-referenced matter. The
US. Pretrial Services Office also agrees with this proposal.

On June 25, 2019, we wrote to the Court to propose a modification of one
bail condition—specifically, to request the removal of an ankle bracelet that provides
electronic location monitoring ("GPS Monitoring"). We noted that Pretrial Services
supported the request but that the Government did not. The Government has since
informed us that it will agree to the removal of GPS Monitoring on the condition that
the amount of the personal recognizance bond be increased from $1 million to $2
million (with no additional security beyond the $1 million in cash already posted),
with the revised bond to be co-signed by the existing sureties, Mr. Kozel's father and
brother.

With this proposed modification, the bail conditions would be: (i) $2 million
personal recognizance bond secured by $1 million in cash, co-signed by Mr. Kozel's
father and brother; (11) surrender of travel documents and no new applications; and
(iii) travel restricted to the Southern District of New York, with travel also permitted
to Pittsburgh, Pa., and Palm Springs, Calif., to visit family, if pre-approved by
Case 1:19-cr-O0460-KMW Document17 Filed 06/26/19 Page 2 of 2

Hon. Kimba M. Wood
June 26, 2019
Page 2

Pretrial Services, and with any other temporary travel requiring the consent of both
the U.S. Attorney's Office and Pretrial Services.

We therefore request that the Court modify the bail conditions as set forth
above.

Respectfully submitted,

pwd Viluher Joe
David Meister
Jocelyn E. Strauber
Daniel Merzel
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036
(212) 735-2100

Attorneys for Todd Kozel

cc (by e-mail): — Louis A. Pellegrino
Assistant U.S. Attorney
